Title: John Quincy Adams to Abigail Adams, 11 August 1778
From: Adams, John Quincy
To: Adams, Abigail



Hond. Mamma
Paris august ye 11 1778

you will pardon me if I do not write to you very often for you know how I used to teaze you to write a copy of a letter for me but now I do not have you to write and my Pappa being always a doing publick affaires or a writing to you cannot do it for me, so that I am obliged to think myself, sometimes I think of a few words to write but you know I am no great hand at letter writing for if I was I should write much oftener though I have wrote several times I wrote a long letter by captain Barnes with an account of my voyage

I am your dutiful son
John Quincy Adams

